Citation Nr: 0201733	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of an initial rating of 50 percent for post-
traumatic stress disorder (PTSD) for the period from August 
29, 1996 through January 22, 1998.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  An original claim for 
service connection for multiple conditions, other than a 
psychiatric disorder, was received on August 29, 1996.  The 
veteran later submitted an amended claim for service 
connection for PTSD in December 1996.  

A March 1997 rating decision of the RO granted service 
connection for PTSD, effective August 29, 1996; a 30 percent 
evaluation was initially assigned.  A March 20, 1997 letter 
notified the veteran of the RO's determination.  An April 
1997 rating decision confirmed and continued the 30 percent 
evaluation for PTSD.  In May 1997, the veteran submitted a 
notice of disagreement with the 30 percent rating assigned 
for PTSD.  A June 1997 rating decision again confirmed and 
continued the 30 percent rating assigned for PTSD.  The 
veteran submitted a formal appeal to the Board in June 1997.  

A hearing was held in August 1997 before a RO hearing 
officer.  A transcript of the hearing is of record.  A 
hearing officer decision, entered in November 1997, increased 
the evaluation for PTSD to 50 percent, effective August 29, 
1996.  The veteran's representative, in a statement received 
on January 23, 1998, expressed dissatisfaction with the 
assignment of no more than a 50 percent rating for PTSD, and 
requested assignment of a 100 percent evaluation.  A March 
1998 rating decision raised the veteran's evaluation for PTSD 
to 70 percent, effective January 23, 1998.  In a statement 
received at the RO in May 1998, the veteran claimed that he 
was entitled to assignment of a 100 percent evaluation for 
PTSD.  Ultimately, in a decision entered in September 1998, 
the RO raised the veteran's evaluation for PTSD to 100 
percent, effective January 23, 1998.

In a statement received in July 1999, the veteran's 
representative requested an effective date prior to January 
23, 1998, for assignment of a 100 percent evaluation for 
PTSD.  The RO took this statement to be a notice of 
disagreement with the September 1998 rating decision as to 
the effective date for assignment of a 100 percent evaluation 
for PTSD.  In August 1999, the RO provided a statement of the 
case on what was deemed an effective date issue.

Having reviewed the procedural history of this case, the 
Board notes that the veteran timely appealed the March 1997 
rating decision granting service connection for PTSD and 
assigning an initial evaluation of 30 for that disorder.  
Thereafter, he continued to express dissatisfaction with 
subsequent rating actions until the RO eventually assigned a 
100 percent evaluation for PTSD.  The Board concludes that 
neither the March 1997 rating decision nor any subsequent 
rating decision as to the evaluation assigned for PTSD has 
become final.  

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In that decision, the United States Court of Appeals for 
Veterans Claims (Court) determined that original awards are 
not to be construed as claims for increased ratings.


FINDINGS OF FACT

1.  During the period from August 29, 1996 through February 
17, 1997, PTSD was manifested primarily by no more than 
moderate depression, anxiety and sleep problems; cognition 
was satisfactory; the disability was productive of no more 
than considerable social and industrial impairment.

2.  During the period from February 18, 1997, PTSD has been 
productive of significant compromise of mood, affect and 
cognition and has precluded the veteran from obtaining or 
retaining employment.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 50 percent for PTSD for 
the period from August 29, 1996 through February 17, 1997 is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, effective prior to November 7, 
1996 and 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
since November 7, 1996.

2.  A 100 percent rating for PTSD for the period since 
February 18, 1997 is warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411, 
effective prior to November 7, 1996 and 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective since November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In the present case, the rating actions of March 1997, 
November 1997 and September 1998, as well as statements of 
the case dated in June 1997 and August 1999, provided the 
veteran with information regarding the evidence necessary to 
complete his claim.  In addition, the RO obtained the medical 
evidence identified by the record, including VA medical 
records and Social Security Administration records, and 
afforded the veteran VA examinations.  The RO has met its 
duty under the VCAA to assist the veteran with respect to 
this claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)). 

Background

Service medical records disclose that the veteran was 
evaluated by the psychiatric service in March 1970 because of 
his concern about obsessional memories of reported childhood 
events.  Mental status examination did not reveal anxiety.  
No diagnosis was rendered.  It was recommended that the 
veteran be counseled about keeping his thoughts in 
perspective.  No nervous symptoms or psychiatric conditions 
are otherwise noted in service medical records, including the 
report of a physical examination performed in September 1970 
for the veteran's separation from service.  

VA outpatient reports, dated from March 1995 to August 1996, 
reflect the veteran's treatment for conditions other than a 
psychiatric disorder.  Additionally, a VA outpatient referral 
note, dated in March 1996, indicates that the veteran 
reported having panic attacks.  The provisional diagnosis was 
anxiety disorder.  

Received in October 1996 were reports of the veteran's 
treatment at Lexington Medical Center during the period from 
1979 to 1987.  He was not treated for a psychiatric disorder.

A VA neurologic examination was performed in October 1996.  
According to history, the veteran experienced transient 
ischemic attacks (TIA's).  TIA's were accompanied by feelings 
of anxiety, nausea and a feeling of tingling on the left side 
of his body from head to toe.  The diagnosis was that the 
veteran seemed to have a polyneuropathy, as reflected in the 
clinical examination demonstrating a right-sided ulnar 
neuropathy and the nerve condition velocity studies 
demonstrating carpal tunnel syndrome.  The examiner commented 
that the veteran's history of TIA's could not be clearly 
defined, but it was the examiner's opinion that the symptoms 
described were more likely attributable to anxiety/panic 
attacks than to transient cerebral ischemia.

On VA cardiovascular examination in October 1996, the 
diagnoses included adult-onset diabetes, probable peripheral 
neuropathy, bilateral carpal tunnel syndrome, and history of 
vascular insufficiency and claudication of the right leg with 
no palpable posterior tibial pulse.  On VA orthopedic 
examination in October 1996, the diagnoses were ulnar 
neuropathy, right upper extremity; subacromial impingement, 
right shoulder; probable carpal tunnel syndrome, right upper 
extremity; subacromial impingement syndrome, left shoulder; 
and acromioclavicular joint arthropathy, left shoulder.  On 
VA pulmonary examination in October 1996, the diagnoses were 
chronic bronchitis, emphysema of moderate degree, and chronic 
sinusitis.  

Received in November 1996 were reports of the veteran's 
treatment at Providence Hospital from 1987 to 1993.  He was 
not treated for a psychiatric disorder.

The veteran was afforded a VA psychiatric examination on 
February 7, 1997.  He related that he had seen a psychiatrist 
while in Vietnam because he had thought seriously about 
killing two fellow servicemen; after psychiatric evaluation, 
he had been returned to the front.  The veteran complained of 
poor sleep, frequent nightmares, depression, anxiety, 
restlessness and anger.  He indicated that he had held six or 
seven jobs during the first year after returning from 
service, but had left each job after becoming angry.  He 
remarked that the last time he had worked was three years 
before as a quality superintendent.  

Current mental status examination showed that the veteran was 
alert and oriented.  Mood was depressed and somewhat anxious, 
with mood-congruent affect.  Speech was of regular rate and 
rhythm.  Thought processes were logical and goal directed.  
Thought content included, at times, some auditory and visual 
hallucinations, associated with nightmares.  The veteran had 
some paranoia and anger directed at others.  He denied 
current homicidal or suicidal ideation, but indicated that he 
had earlier experienced such ideation.  Memory was fair for 
immediate, recent and remote events.  With effort, the 
veteran was able to concentrate well enough to spell 
"table" backwards and interpret a proverb.  He had partial 
insight into his current condition.  The diagnosis was PTSD.  

The assessment was that the veteran displayed moderate 
difficulties in his social adaptability and interaction with 
others; further, that he displayed moderate difficulty in his 
industrial adaptability.  The examiner estimated the 
veteran's overall level of psychiatric disability was in the 
definite to considerable range.  

The veteran was seen at a VA outpatient clinic on February 
18, 1997.  He gave a history of anger and irritability 
leading to fights, as well as surges of emotion marked by 
depression, crying and anxiety.  He believed that symptoms 
had become so bad that he could no longer work.  On mental 
status interview, it was found that the veteran was 
inflexible and inefficient and displayed reduced persistence; 
further, that his behavior was unreliable and unpredictable.  
Additionally, it was observed that the veteran had short term 
and immediate memory impairment, as well as reduced attention 
span and concentration.  The assessment was PTSD, chronic, 
severe.  The psychologist believed that the veteran was 
unemployable and totally disabled.  Essentially the same 
complaints, findings and assessment were provided by the VA 
psychologist, based on the veteran's subsequent mental health 
clinic visits.  According to treatment notations dated in 
1997, the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 50.  

A report from a Vet Center, dated in March 1997, indicates 
that the veteran had been a client of the facility since 
January 1997.  A psychologist reported that the veteran, like 
many veterans in similar circumstances, had immersed himself 
in work upon returning from Vietnam, in order to defend 
against the intrusive nature of the trauma sustained in 
Vietnam.  There had been a series of jobs that always seemed 
to end with some sort of a dispute with a boss or authority 
figure.  In recent years, the veteran had developed a number 
of physical problems that had diminished his capacity to work 
significantly.  The result of not working had been to allow 
intrusive memories and thoughts of Vietnam to come back to 
his mind unimpeded.  He had a severe sleep disturbance and 
experienced frequent dreams and nightmares about Vietnam 
experiences.  He had become extremely hypervigilant and 
physiologically aroused.  He would become reactive to a 
variety of stimuli in the surrounding environment; once 
aroused, it might take several hours before he could calm 
down at all.  He had also become very socially isolated and 
did not leave his home unless absolutely necessary.  The 
assessment was PTSD.  In the examiner's opinion, the veteran 
was no longer able to work and his social relationships were 
severely impaired.  Subsequent reports from the veteran's 
psychologist at the Vet Center through January 1998 were to 
essentially the same effect.  In a statement dated in January 
1998, the psychologist assigned a GAF score of 40.

Received in August 1997 was a statement from the veteran's 
uncle.  The uncle pointed out that, prior to service, the 
veteran had been a caring person who enjoyed family and loved 
music.  He added that, upon his return from the service, the 
veteran's personality had changed.  He related that the 
veteran could no longer handle personal or social 
relationships; that he felt that he did not "fit in" any 
place; and that he was left with doubts about society because 
of the Vietnam war.

Also received in August 1997 was a statement from the 
veteran's wife.  The veteran's wife pointed out that the 
veteran, in his sleep, had struck her and choked her, yet had 
not remembered the incident the following morning.  She 
stated that the veteran had brief bouts of fainting; that he 
was slowing having memory loss; and that he was disoriented 
at times.  She attributed his behavior to his Vietnam 
experiences.

A hearing was held in August 1997 before a RO hearing 
officer.  In testimony, the veteran related that he slept 
poorly because of nightmares; that he had homicidal thoughts; 
and that he experienced anxiety attacks characterized by 
chest pain and by sensations of his body tingling and 
swelling up.  He referred to having urges to physically 
strike and hurt others over perceived provocations.  He 
stated that he hardly interacted socially with others-he 
visited occasionally with an uncle and occasionally 
associated with fellow veterans.  He remarked that his social 
inadaptability had produced an adverse impact on his 
occupational functioning, as evidenced by his beating up a 
supervisor over a perceived slight.  He noted that he had 
formerly been a supervisor, but eventually had to take a job 
stocking shelves because of his pattern of acting out.

A licensed psychologist from the Vet Center submitted a 
letter in January 1998 stating that the veteran continued to 
attend weekly counseling sessions for his PTSD symptomatology 
and continued to suffer from dreams, nightmares and intrusive 
thoughts of the traumatic events from Vietnam.  He said that 
the veteran was extremely hypervigilant and overactive to 
stimuli in the immediate environment.  He said that "[the 
veteran's] condition [was] indicative of a [GAF] level no 
higher than 40."

In statements dated in January 1998 and February 1998, the 
veteran's treating VA physician of approximately eighteen 
months said that the veteran was severely disabled and 
unemployable due to his service-connected PTSD.  He reported 
that the veteran attended a weekly therapy group, saw a 
psychiatrist for medication, and saw him bimonthly.  He 
assigned the veteran a GAF score of 40.

The veteran was afforded a VA psychiatric examination in 
February 1998.  The veteran reported decreased energy.  He 
indicated that he felt anger, depression and anxiety.  There 
were panic-like symptoms once or twice a week.  On mental 
status evaluation, it was found that the veteran answered 
questions relevantly and coherently.  He denied significant 
hallucinations or delusions, but admitted to vivid day and 
night dreams of traumatic Vietnam experiences.  He reported 
suicidal ideation, but denied suicidal plans.  He was 
oriented to time, person and place.  In a test of memory, he 
recalled two out three items.  There was some indication of 
obsessive and ritualistic behavior.  Rate and flow of speech 
were normal, relevant and logical.  A significant history of 
impulse control was noted, as well as significant 
irritability.  The diagnosis on Axis I was PTSD, under fair 
control with medication and outpatient treatment.  The 
examiner assigned a GAF score of 40-50, with a history 
indicating that the veteran had not functioned much better 
during the past year.  It was noted that, prior to 1994, the 
veteran had been able to work and function significantly 
better.

Added to the record in August 1998 was a May 1997 Social 
Security Administration (SSA) Disability Determination and 
Transmittal Form.  It was found that the veteran had been 
disabled since January 1997, according to SSA criteria.  The 
primary diagnosis was peripheral arterial disease.  The 
secondary diagnosis was affective/mood disorders.  Medical 
records accompany the disability determination.  They consist 
primarily of duplicate reports from VA and non-VA medical 
sources referenced above.  

Additionally, the medical records accompanying the SSA 
determination include a March 1996 VA treatment notation 
reflecting that the veteran had attended a life management 
program for the first time.  He discussed two panic episodes, 
as well as quitting his job due to stress.  It was observed 
that, overall, he seemed to minimize and deny problems.  A 
July 1996 report of contact between an SSA official and the 
veteran indicates that the veteran had decided not to go to a 
mental health clinic as had been advised by VA in March 1996.  
The veteran stated that he currently did not fear being in 
crowded places.  He pointed out that he went to the grocery 
store; that he occasionally visited friends; and that friends 
sometimes came by to visit him.  

Further, the medical records underlying the SSA determination 
include a report of the veteran's evaluation at a VA mental 
health clinic in December 1996.  He indicated that he 
continued to have recurrent dreams about Vietnam.  Mental 
status examination showed that he was alert, calm, clear and 
coherent; affect was fairly appropriate; he had some 
insomnia.  The assessment was dysthymia.  An examiner 
completed a form listing observations about the veteran's 
present condition.  It was observed that he was not agitated, 
hostile or confused/disoriented.  The examiner related the 
veteran's account of sometimes seeing Viet Cong crawling 
towards him and having mental images of bodies; however, the 
examiner checked neither "yes" nor "no" in response to an 
item on the assessment form as to the presence or absence of 
delusions or hallucinations.  It was recommended that the 
veteran see a psychiatrist for medications for sleep and to 
reduce anxiety and that he take part in a Vietnam veterans 
group.

The veteran was hospitalized at a VA medical facility from 
August 1998 to October 1998 for treatment of severe PTSD in 
acute exacerbation.  According to history obtained on 
admission, the veteran had developed early signs of stress 
with irrational fears and PTSD while still in Vietnam.  Since 
that time, he had been suffering from severe PTSD-related 
symptoms with frequent intrusive thoughts, flashbacks, 
nightmares, and associated complications like panic anxiety, 
and periods of depression with suicidal preoccupation, social 
isolation, alienation, irrational fears and paranoia.  
Because of worsening PTSD, he had been unable to adjust to 
civilian life.  There had been job-related problems and he 
had quit a well-paying job in 1994 due to stress and 
inability to cope. 

A VA psychiatric examination was performed in May 2000.  The 
veteran related that he had not been able to work for the 
past eight years, a problem which he attributed to his 
inability to adjust after his wartime experience.  The 
diagnosis was PTSD with significant anger and depression with 
flashbacks.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2001).

Under criteria effective prior to November 7, 1996, a 30 
percent rating is warranted for PTSD where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted for 
PTSD where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted for PTSD where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted for PTSD where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  There 
must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

Under criteria effective on and after November 7, 1996, a 30 
percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for PTSD where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for PTSD 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for PTSD where there is total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's claim for an increased rating for his 
psychiatric disorder has been in open status since August 29, 
1996.  Effective November 7, 1996, the rating criteria for 
psychiatric disorders other than eating disorders were 
amended, and rating criteria for eating disorders were 
promulgated.  When regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board has reviewed 
the record and determines that neither the old nor the 
revised rating criteria are more favorable to the appellant.  
In any event, the Board has considered all pertinent rating 
criteria.  

A rating of less than 100 percent was in effect for PTSD for 
the period from August 29, 1996 through January 22, 1998; a 
100 percent evaluation for PTSD has been in effect since 
January 23, 1998.  The Board has examined the evidence during 
two pertinent time frames when the veteran was assigned a 
rating of less than 100 percent for PTSD; specifically, from 
August 29, 1996 through February 17, 1997, and from February 
18, 1997 through January 22, 1998.

The report of a VA psychiatric examination for rating 
purposes, performed on February 7, 1997, is the item of 
evidence which gives the most detailed picture of the 
veteran's psychiatric disability during the time frame from 
August 29, 1996 through February 17, 1997.  That examination 
report includes an account of the veteran's history, symptoms 
and mental status examination findings.  Although the veteran 
was somewhat depressed, anxious and paranoid and had some 
hallucinatory content to his dreams, his cognition was well-
preserved.  The examiner concluded that, overall, PTSD 
produced no more than definite to considerable social and 
industrial inadaptability.  Items of medical evidence 
predating February 7, 1997 provide relatively little detail 
about the extent of disability from PTSD.  Primarily, they 
indicate that anxiety and panic-type symptoms were the 
principal manifestation of PTSD, but that cognition was well-
preserved; they give no specific indication about the 
veteran's capacity to function in the work place.  In all, 
the medical evidence covering the period from August 29, 1996 
through February 17, 1997 does not support assignment of a 
rating greater than 50 percent for PTSD, under either the old 
or revised criteria for evaluating psychiatric disabilities.  

The veteran was evaluated a VA mental health clinic on 
February 18, 1997.  The examiner then reported significant 
problems with cognition, not identified on the VA psychiatric 
examination performed on February 7, 1997.  It was the 
assessment of the mental health clinic examiner that the 
veteran's PTSD was so severe that the veteran was 
unemployable and totally disabled.  Following the February 
18, 1997 mental health clinic visit, the veteran continued to 
be evaluated by VA on outpatient basis, where he was seen by 
the same clinician who had examined him on February 18, 1997; 
additionally, he was evaluated on a continuing basis by a 
second clinician at a Vet Center.

Medical data from these clinicians, who had the opportunity 
to evaluate the veteran on an ongoing basis through January 
1998, relate that the veteran had extensive cognitive loss 
and deficits of mood and affect.  The assessments of these 
clinicians was that PTSD was so severe that the veteran was 
unable to work.  Moreover, a VA psychiatrist, who examined 
the veteran for rating purposes in February 1998, assigned a 
GAF score of 40-50.  A GAF score of 40-50 is consistent with 
either serious cognitive deficits or with social and 
industrial inadaptability of such magnitude that an 
individual is unable to keep a job.  A GAF score is supposed 
to be based exclusively on the impact of psychiatric 
conditions.  Thus, although the record indicates that the 
veteran has significant physical conditions which may have 
diminished his functioning during time frame from August 29, 
1996 thorough January 22, 1998, the Board must assume that 
the GAF score assigned reflects only the disabling effect of 
PTSD.  

In all, the medical evidence for the time frame from February 
18, 1997 through January 22, 1998, demonstrates that criteria 
for assignment of a 100 percent evaluation for PTSD were 
satisfied, under both the old and revised criteria for 
evaluating psychiatric disabilities.  In reaching its 
determination that a 100 percent rating for PTSD is warranted 
for the period February 18, 1997 through January 22, 1998, 
but not the time for the period from August 29, 1996 through 
February 17, 1997, the Board has been mindful of the doctrine 
of the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 
1991).  



ORDER

An initial rating greater than 50 percent for PTSD for the 
period from August 29, 1996 through February 17, 1997 is 
denied.  

A 100 percent rating for PTSD for the period since February 
18, 1997 is granted; subject to the law and regulations 
governing the payment of monetary benefits. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

